         Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 1 of 6 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,
                                              No. 2:20-CV-9836
16             Plaintiff,
                                              VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                       21 U.S.C. § 881(a)(6)
18   $106,880.00 IN U.S. CURRENCY,            [DEA]
19             Defendant.

20

21

22        Plaintiff United States of America brings this claim against

23   defendant $106,880.00 in U.S. Currency, and alleges as follows:

24                              JURISDICTION AND VENUE

25        1.    This is an in rem civil forfeiture action brought pursuant

26   to 21 U.S.C. § 881(a)(6).

27        2.    This Court has jurisdiction over the matter pursuant to

28   28 U.S.C. §§ 1345 and 1355.
        Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 2 of 6 Page ID #:2



1         3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

2                               PERSONS AND ENTITIES

3         4.    The plaintiff in this action is the United States of

4    America.

5         5.    The defendant in this action is $106,880.00 in U.S.

6    Currency (i.e. the “defendant currency”) seized by law enforcement

7    officers from a personal residence located in Long Beach, California

8    90802 (“Apt. 2”) on May 7, 2020.

9         6.    The defendant currency is currently in the custody of the

10   United States Marshals Service in this District, where it will remain

11   subject to this Court’s jurisdiction during the pendency of this

12   action.

13        7.    The interests of Yojasi Lomas (“Yojasi”) and Anakarem Lomas

14   (“Anakarem”) may be adversely affected by these proceedings.

15                          FACTS SUPPORTING FORFEITURE

16        8.    On May 7, 2020, during the course of an ongoing

17   investigation, Drug Enforcement Administration (“DEA”) agents began

18   conducting surveillance on a residence in Long Beach, California

19   (“Apt.1”).   Agents observed Gerardo Lujan Ramirez (“Ramirez”)

20   transport a weighted suitcase from Apt. 1 to an attached parking

21   garage and meet with Yojasi while Yojasi occupied a silver Nissan

22   bearing California license plate number 7JEJ662 (“Nissan”).

23        9.    Fontana Police Department (“FPD”) officers approached

24   Ramirez and Yojasi and advised both men that the officers were

25   conducting a narcotics related investigation.

26        10.   Ramirez consented to a search of the weighted suitcase

27   transported from Apt. 1.

28


                                            2
        Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 3 of 6 Page ID #:3



1           11.   Approximately $397,980.00 in U.S. currency was in the

2    weighted suitcase.

3           12.   Yojasi consented to a search of the Nissan.

4           13.   Three cellular phones and $2,630.00 in U.S. currency were

5    inside a gray backpack located on the front passenger seat of the

6    Nissan.

7           14.   The result of the searches on the weighted suitcase and the

8    Nissan provided cause for the agents to obtain a search warrant for

9    Apt. 1.

10          15.   Pursuant to the search of Apt. 1, approximately $446,410.00

11   in U.S. currency was inside a bright colored suitcase, two electronic

12   money counters were inside a black suitcase, $120,850.00 in U.S.

13   currency was inside a black bag, and pieces of paper believed to be

14   “pay and owe” sheets were located inside Apt. 1.

15          16.   As a continuance of the surveillance, FPD officers set up

16   surveillance at Yojasi’s last know residence (“Apt. 2”).

17          17.   A black BMW bearing California license plate 7ZOj081,

18   occupied by Anakarem was parked towards the rear of Apt. 2.

19          18.   Anakarem gave FPD officers verbal consent to search Apt. 2.

20          19.   During the search of Apt. 2, officers found a black plastic

21   bin.    Inside the black plastic bin, there was a white plastic grocery

22   bag containing a large amount of U.S. currency later determined to be

23   the defendant currency. Some of the defendant currency was rubber

24   banded in small separate stacks and then bundled into a large stack

25   and rubber banded on each end. Some of the defendant currency was in

26   a larger stack and rubber banded on each end.

27          20.   The currency was bundled in at least ten separate smaller

28   stacks with rubber bands on each end, some of which was then bundled


                                            3
        Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 4 of 6 Page ID #:4



1    into a larger stack and, again, rubber banded on each end of the

2    bundle which is consistent with narcotics traffickers storing and/or

3    transporting currency.

4         CLAIM FOR RELIEF

5         29.   Based on the above, plaintiff alleges that the defendant

6    currency represents or is traceable to proceeds of illegal narcotic

7    trafficking or was intended to be used in one or more exchanges for a

8    controlled substance or listed chemical, in violation of 21 U.S.C.

9    § 841 et seq.   The defendant currency is therefore subject to

10   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

11        WHEREFORE, plaintiff United States of America prays:

12        (a)   that due process issue to enforce the forfeiture of the

13   defendant currency;

14        (b)   that due notice be given to all interested parties to

15   appear and show cause why forfeiture should not be decreed;

16        (c)   that this Court decree forfeiture of the defendant currency

17   to the United States of America for disposition according to law; and

18

19

20

21

22

23

24

25

26

27

28


                                            4
        Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 5 of 6 Page ID #:5



1         (d)   for such other and further relief as this Court may deem

2    just and proper, together with the costs and disbursements of this

3    action.

4    DATED: October 27, 2020             NICOLA T. HANNA
                                         United States Attorney
5                                        BRANDON D. FOX
                                         Assistant United States Attorney
6                                        Chief, Criminal Division
                                         STEVEN R. WELK
7                                        Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
8

9                                          /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
10                                       Assistant United States Attorney
                                         Asset Forfeiture Section
11
                                         Attorneys for Plaintiff
12                                       UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            5
Case 2:20-cv-09836 Document 1 Filed 10/27/20 Page 6 of 6 Page ID #:6
